Opinion by
Mr. Justice Musmanno,
Harry J. Goldberg owned a property at 900 N. Broad Street, Pliiladelpliia, which he desired to sell. Harry Tubis and wife and Herman B. Dubin and wife, trading as the Tubin Furniture Company, desired to purchase this property. They instructed their broker, William J. Diller, to communicate with Goldberg who asked for from $300,000 to $350,000 for the property. Tubis and Dubin declined to buy. Goldberg then placed the property for sale with a well-known real estate company which did not succeed in selling the property. He then displayed a For Sale sign on the property.
Michael H. Lipper, the plaintiff in this case, a licensed real estate broker, happened by chance to see Mrs. Peck, secretary to Mr. Goldberg, on the street one day and offered to take her in his automobile to her destination. During the ride, Mrs. Peck said that if Lipper could obtain “a fast buyer” who would be willing, “without dilly-dallying” to pay $200,000 “or maybe a little less” for the Goldberg property, Goldberg “would come down in price.”
Lipper conveyed this information to Tubis and Du-bin who said they would pay $150,000, but no more. *247Lipper relayed this information to Mrs. Peck who disdainfully rejected the proposition, sardonically adding that Goldberg didn’t need an agent to sell “at that price.” Lipper met Tubis on the street and related what Mrs. Peck had said and Tubis said he would let Lipper know “in the next couple of days.” Shortly after this, Lipper went to Europe.
While he was away, William J. Diller, agent for Goldberg, brought Goldberg together with Tubis and Dubin. Sitting at the table of discussion, flavoring their conversation with the usual give-and-take condiment, which must spice every successful negotiation, the parties arrived at an agreement. Goldberg lowered his asking price, Tubis and Dubin raised their buying price, Diller sliced off a part of his commission, and title to the property changed from Goldberg to Tubis and Dubin for $187,500.
When Lipper returned from his journey abroad, he found that the commercial world had continued to revolve on its axis despite his absence, and that the property which had engaged his rapid and brief representations, was now no longer for sale or purchase. A succulent commission in America had slipped out of his hands while he was viewing the interesting sights across the seas. He brought suit against Tubis and Dubin, demanding 5% of the selling price as his commission on the transaction which was effectuated while he was some 5,000 miles distant. The jury rendered a verdict in his favor for $12,375, plus interest. Tubis and Dubin appealed.
It is the duty of an agent seeking commission on a completed real estate transaction to “establish his employment ás a broker, either by previous authority, or by the acceptance of his agency and the adoption of his acts, and . . . that his agency was the procuring cause of the sale.” (Axilbund v. McAllister, 407 Pa. 46.)
*248Reading the evidence in the light most favorable to the plaintiff, we conclude it does not rise to a degree of certitude justifying the recorded verdict. The locus in quo of a business deal is not important. A contract may be agreed upon in a beautiful oak-panelled office, in a cave, submarine, or on the street. Thus, the fact that Lipper’s dealings with the defendants were confined to fugacious conversations as he drove an automobile or hurried along the street, as a pedestrian, does not deprive him of standing as a full-fledged agent. However, combined with the rest of the circumstances in the case, these chance encounters would seem to indicate that Lipper’s agency was of such an unsubstantial character that it cannot support a legitimate demand for commission in the face of the positive evidence that the sale was effectuated through the instrumentality and actions of the agent Diller who brought the opposite parties together, participated integrally in the negotiations, and carried the full burden of the eventually-agreed-upon contract to consummation and fulfillment.
Whatever line of communication Lipper had strung between Goldberg and the defendants was neatly severed by the prow of Lipper’s ship or airplane on which he departed for distant lands, leaving the parties as commercially separated from each other as the opposite shores of the Atlantic.
A broker who is not armed with an exclusive sales contract for a particular piece of property must establish with credible and adequate evidence that one of the parties engaged him to effect a sale or purchase, that he did in fact become the immediate, efficient and procuring cause of the sale, and that his principal purchased the property. The third factor is to be resolved here in favor of the plaintiff, but he failed to establish by substance or verisimilitude the truth of the first two propositions. In Rader v. Palletz, 160 Pa. Superior *249Ct. 335, 339, the Superior Court said: “It was incumbent upon plaintiff to establish the oral contract upon which he based his claim by prima facie proof. The burden is upon one suing for damages for a breach of contract to establish a clear case of something agreed to . . . The existence of the contract must be established by evidence which is substantial; a mere scintilla is not enough ... A verdict cannot rest upon guess or conjecture.”
A reading of the record fails to convince either that the plaintiff was employed to act in behalf of the defendants or that his agency was the procuring cause of the sale. It is quite apparent that he was a mere volunteer, whose actions were not prompted by any requests on the part of the defendants who had already been in prior negotiations with the owner of the property, nor were his representations ratified by the defendants.
The circumstances advanced by the plaintiff fail to rise to the dignity of contract formulation nor do they show that they were the mortar and cement bringing and holding together the structure of the eventual real estate transaction.
Judgment reversed.
Mr. Justice Jones concurs in the result.